Case 1:20-cv-00977-PAB-SKC Document 99 Filed 12/04/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 20-cv-00977-PAB-SKC


  JESUS MARTINEZ and
  CHAD HUNTER,

         Plaintiffs, on their own and on behalf of a class of similarly situated persons,

  v.

  STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

         Defendant.


                                           ORDER


         This matter is before the Court on the parties’ Joint Motion for Preliminary

  Approval of Class Action Settlement [Docket No. 96]. On May 11, 2020, the Court

  entered a preliminary injunction against defendant in his official capacity as Sheriff of

  Weld County, Colorado. Docket No. 55. On July 29, 2020, the Court extended the

  order and has, at the parties’ request, extended it several more times since then. See

  Docket Nos. 82, 84, 88, 93. The preliminary injunction is set to expire on December 9,

  2020. Docket No. 93.

         On November 30, 2020, the parties filed a Joint Motion for Preliminary Approval

  of Class Action Settlement, Certification of a Class and Appointment of Class Counsel,

  and Permission to Post Class Notice (the “Class Settlement Motion”). Docket No. 96.

  Contemporaneously, the parties moved for a fifth extension of the preliminary injunction

  and a stay of all proceedings for the earlier of either 60 days or until such time as the

  Court enters an order on the Class Settlement Motion. Docket No. 97. The Prison
Case 1:20-cv-00977-PAB-SKC Document 99 Filed 12/04/20 USDC Colorado Page 2 of 4




  Litigation Reform Act (“PLRA”), which applies to “any civil action with respect to prison

  conditions,” distinguishes between “preliminary injunctive relief” and “prospective relief.”

  See 18 U.S.C. § 3626(a) and (b). As relevant here, preliminary injunctive relief

  “automatically expire[s] on the date that is 90 days after its entry,” unless the Court

  makes the findings required for the entry of prospective relief and makes the order final.

  18 U.S.C. § 3626(a)(2). However, “[n]othing in the [PLRA] limits the number of times a

  court may enter preliminary relief.” Alloway v. Hodge, 72 F. App’x 812, 817 (10th Cir.

  2003) (unpublished) (citing Mayweathers v. Newland, 258 F.3d 930, 936 (9th Cir.

  2001)). In light of the parties’ representations, the Court finds that extending the

  preliminary injunction is appropriate and consistent with the requirements of the PLRA.

  See 18 U.S.C. § 3626(a)(2); Docket No. 55 at 37.

         It is well-established that a court has “broad discretion to stay proceedings as an

  incident to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706

  (1997). However, the Tenth Circuit has cautioned that “the right to proceed in court

  should not be denied except under the most extreme circumstances.” Commodity

  Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th

  Cir. 1983). Stays of all proceedings in a case are thus “generally disfavored in this

  District” and are considered to be “the exception rather than the rule.” Davidson v.

  Bank of Am. N.A., No. 14-cv-01578-CMA-KMT, 2015 WL 5444308, at *1 (D. Colo. Sept.

  16, 2015). A stay may, however, be appropriate in certain circumstances. In

  determining whether to grant or deny a stay, courts in this district consider

  the following factors (the “String Cheese Incident factors”): “(1) plaintiff’s interests in



                                                 2
Case 1:20-cv-00977-PAB-SKC Document 99 Filed 12/04/20 USDC Colorado Page 3 of 4




  proceeding expeditiously with the civil action and the potential prejudice to plaintif f of a

  delay; (2) the burden on the defendants; (3) the convenience to the court; (4) the

  interests of persons not parties to the civil litigation; and (5) the public interest.” String

  Cheese Incident, LLC v. Stylus Shows, Inc., No. 05-cv-01934-LTB-PAC, 2006 WL

  894955, at *2 (D. Colo. Mar. 30, 2006).

            The parties argue that a stay is appropriate under the String Cheese Incident

  factors because: (1) there will be no prejudice to plaintiffs because they desire the

  resolution of this action through the Class Settlement Motion, and any interest in

  proceeding with discovery is less than their interest in the Class Settlement Motion; (2)

  though an extension of the preliminary injunction will burden defendant, defendant

  believes that the burden of participating in discovery while awaiting a determination on

  the Class Settlement Motion would be greater; (3) a stay would prevent unnecessary

  pretrial and trial proceedings as the proposed settlement will resolve, many, if not all,

  factual and legal issues between the parties and a grant of the Class Settlement Motion

  will eliminate the need for discovery; (4) the proposed class has an interest in obtaining

  the relief in the Class Settlement Motion; and (5) the public interest is in an ef ficient and

  just resolution, which a stay will promote by eliminating wasteful efforts. Docket No. 97

  at 4-6.

            The Court agrees with the parties that a stay is warranted. A stay until the Court

  rules on the Class Settlement Motion will prejudice neither party, will promote court

  efficiency, will promote the interests of the proposed class, and will promote the public

  interest by conserving judicial resources. Accordingly, it is



                                                 3
Case 1:20-cv-00977-PAB-SKC Document 99 Filed 12/04/20 USDC Colorado Page 4 of 4




            ORDERED that the Joint Motion for Fifth Extension of Preliminary Injunction

  Order and for Stay of All Proceedings Pending Ruling on Joint Motion for Preliminary

  Approval of Class Action Settlement, Certification of a Class and Appointment of Class

  Counsel, and Permission to Post Class Notice [Docket No. 97] is GRANTED. It is

  further

            ORDERED that this case is hereby STAYED until the entry of an order of the

  Court on the Class Settlement Motion. It is further

            ORDERED that the Court’s order granting a preliminary injunction, Docket No.

  55, is extended for an additional 58 days. The order will expire on February 5, 2021,

  unless extended by the Court.



            DATED December 4, 2020

                                                    BY THE COURT:



                                                    __________________________
                                                    PHILIP A. BRIMMER
                                                    Chief United States District Judge




                                                4
